DETAILED ACTION

1.	This office action is a response to the Application/Control Number: 16/365,505 filed on 03/26/2019.
Claims Status
2.	This office action is based upon claims received on 03/26/2019, which replace all prior submitted versions of the claims.
- Claims 1-30 are pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims  1-8  (Method) , 17-23 (Apparatus) , drawn to A method for wireless communications at a user equipment (UE) and An apparatus for wireless communications at a user equipment (UE), classified in  H04W 12/73.
II. Claim 9-16 (Method) , 24-30 (Apparatus), drawn to A method for wireless communications at a user equipment (UE) and An apparatus for wireless communications at a user equipment (UE) , classified in H04L 27/2692.

5.	The inventions are independent or distinct, each from the other because:

have a materially different design, mode of operation, function, or effect in that:
Invention I (Claim 1 - Method) is drawn to a method comprising: 
“performing a demodulation reference signal (DMRS) measurement on a shared radio frequency spectrum band for each transmission and reception point (TRP) of a plurality of TRPs, wherein each TRP of the plurality of TRPs is associated with a control resource set of a plurality of control resource sets for downlink control information”, and furthermore “receiving the downlink control information using one or more control resource sets of the plurality of control resource sets, the one or more control resource sets selected based at least in part on the DMRS measurement”, 
In distinct contrast and alternately,
Invention II (Claim 9 - Method) is drawn to a method comprising: 
“performing a preamble detection procedure on a shared radio frequency spectrum band for a plurality of transmission and reception points (TRPs ), wherein each TRP of the plurality of TRPs is associated with a control resource set of a plurality of control resource sets for downlink control information and the preamble detection procedure is based at least in part on a unique preamble sequence for each control resource set;” and furthermore “receiving the downlink control information using one or more control resource sets of the plurality of control resource sets; the one or more control resource sets selected based at least in part on the preamble detection procedure”,

Invention I (Claim 17 - Apparatus) is drawn to the accompanying apparatus to the method of Claim 1, comprising instructions executable by a processor to: 
“perform a demodulation reference signal (DMRS) measurement on a shared radio frequency spectrum band for each transmission and reception point (TRP) of a plurality of TRPs, wherein each TRP of the plurality of TRPs is associated with a control resource set of a plurality of control resource sets for downlink control information” and furthermore “receive the downlink control information using one or more control resource sets of the plurality of control resource sets, the one or more control resource sets selected based at least in part on the DMRS measurement”,
In distinct contrast and alternately,
Invention II (Claim 24 - Apparatus) is drawn to the accompanying apparatus to the method of Claim 9, comprising instructions executable by a processor to: “perform a preamble detection procedure on a shared radio frequency spectrum band for a plurality of transmission and reception points (TRPs), wherein each TRP of the plurality of TRPs is associated with a control resource set of a plurality of control resource sets for downlink control information and the preamble detection procedure is based at least in part on a unique preamble sequence for each control resource set;” and furthermore “receive the downlink control information using one or more control resource sets of the plurality of control resource sets; the one or more control resource sets selected based at least in part on the preamble detection procedure.”
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

6.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

7.	A telephone call was made to Paul Schramm (Reg #62050) on March/11/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Fri 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                        March 12, 2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414